Citation Nr: 0807259	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to September 
1945.  He died in March 2003, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, in pertinent part, denied 
entitlement to service connection for the cause of the 
veteran's death.  

In March 2005, the Board granted a motion to advance the case 
on the docket due to the appellant's advanced age.  See 38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2007).

The Board remanded this case in April 2005.  It returns now 
for appellate consideration.  The appellant had also appealed 
a denial of entitlement to Dependents' Educational 
Assistance.  During the pendency of the appeal, entitlement 
to Dependents' Educational Assistance was granted by rating 
decision dated in November 2007.  The Board notes that this 
constitutes a complete grant of the benefit sought and the 
issue is no longer before the Board.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets that this case must be remanded again.

In the Board's prior remand, the RO was instructed to request 
the appellant to identify all of the veteran's treatment 
leading up to his death in 2003.  The RO was then to obtain 
all outstanding treatment records from the VA Medical Centers 
in Birmingham and Tuscaloosa, Alabama and from a private 
physician, Dr. Jerry Mosley.  The RO sent a June 2005 letter 
to the appellant asking about the veteran's treatment records 
and proceeded to obtain the veteran's VA treatment records 
from Birmingham and Tuscaloosa.  The appellant responded to 
the RO in August 2005 that the veteran had been treated at 
Birmingham and Tuscaloosa and by Dr. Mosley.  She stated that 
she had already submitted an authorized release form for Dr. 
Mosley.  The RO took no action regarding treatment records in 
the possession of Dr. Mosley.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The appellant was quite correct in stating that 
she had already submitted an authorized release form.  The 
form was received by the RO in May 2004, prior to the initial 
certification of this appeal.  The Board remands to obtain 
the records in the possession of Dr. Mosley.  

The Board notes that the authorized release form is now 
several years old.  The Board recognizes that the form may 
not be accepted due to its age.  Should that be the case, the 
appellant should be informed and given the opportunity to 
submit a new release form, so that the records are finally 
associated with the claims file.  

To ensure that this claim cannot possibly be remanded again, 
the Board will take this opportunity to obtain a medical 
opinion.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service- 
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to constitute a contributory cause, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal relationship.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  

The appellant stated in her August 2004 VA Form 9 that she 
believed that the veteran's psychiatric medication, 
specifically Mellaril and Tofranil, had contributed to his 
fatal heart disease.  The appellant's representative has 
stated that the appellant was once a registered nurse and 
that her opinion should prevail.  The appellant's credentials 
are not of record and the Board will take the opportunity to 
get a definitive opinion as to whether or not the veteran's 
medication could have contributed substantially or materially 
in causing the veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's treatment 
records from Dr. Jerry Mosley utilizing 
the May 2004 authorized release form.  If 
the form is not accepted, the appellant 
should be notified and given the 
opportunity to submit a new release form.  

2.  Forward the file to an appropriate 
medical specialist for an opinion as to 
whether medication for the veteran's 
service-connected psychiatric condition as 
likely as not contributed substantially or 
materially to cause the veteran's death.  
The claims file, and a copy of this 
REMAND, must be provided to the physician 
for review in conjunction with the 
opinion.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the appellant and her 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



